FILED
                            NOT FOR PUBLICATION                                 DEC 11 2014

                                                                            MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                           U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 13-30151

              Plaintiff - Appellee,               D.C. No. 3:11-cr-05566-BHS-1

  v.
                                                  MEMORANDUM*
TITUS DION PETERSON,

              Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Western District of Washington
                    Benjamin H. Settle, District Judge, Presiding

                           Submitted December 9, 2014**
                               Seattle, Washington

Before: HAWKINS, McKEOWN, and TALLMAN, Circuit Judges.

       Titus Peterson appeals his convictions for drug-related offenses subsequent to

a bench trial where the district court relied on evidence obtained from a search warrant




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
that Peterson sought unsuccessfully to suppress. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

      1. Given the specific facts provided in the affidavit in support of the search

warrant, including but not limited to evidence of Peterson’s involvement in ongoing

drug trafficking operations, reliable information about Peterson made by an informant

six weeks prior to the date of the affidavit, and the seizure of twenty-nine grams of

rock cocaine from Peterson the day prior to the affidavit’s attestation, the evidence

used to obtain the search warrant was not stale. See United States v. Greany, 929 F.2d
523, 525 (9th Cir. 1991). Further, to the extent that any evidence relied upon was old,

it was refreshed by current evidence of continuing drug trafficking activity that was

“recently obtained” prior to the filing of the affidavit. United States v. Vaandering,

50 F.3d 696, 700 (9th Cir. 1995); see also United States v. Alvarez, 358 F.3d 1194,

1203-04 (9th Cir. 2004).

      2. We adopt by reference the well-articulated reasons in Judge Benjamin

Settle’s oral ruling in concluding that Peterson did not make the necessary “substantial

preliminary showing” to support his claim for a Franks hearing. Franks v. Delaware,

438 U.S. 154, 155-56 (1978).

      AFFIRMED.